[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:  MOTION TO DISQUALIFY
The motion to disqualify plaintiff's counsel (pleading No. 118) is denied. The court concludes plaintiff's counsel did not represent defendant when plaintiff's counsel met with the parties in May of 1993. Moreover, the only information which defendant claims he disclosed to plaintiff's counsel in May of 1993 is the parties' antenuptial agreement. Thus, the court further concludes defendant only revealed information in May of 1993 which was generally known by both parties in this case.
THIM, JUDGE